Scott, J.,

delivered the opinion of the Court

This is an action to try the right of Harriet to her freedom. There was a verdict for the defendant. Afterwards, a motion for a new trial was made and sustained. An exception was taken by the defendant to the granting of the motion, which being overruled she has brought the cause here by writ of error.
From the foregoing statement of facts, it is clear, that there is no final judgment, upon which a writ of error can only lie. The cause is still pending in the court below. Moreover, the case of Helm vs. Bassett, 9 Mo. R., 52, settles the point that the granting of a new trial cannot be assigned for error.
The other Judges concurring,
the writ will be dismissed.